Exhibit 10.3

 



SECOND AMENDED AND RESTATED

LEASE AGREEMENT

 

This Second Amended and Restated Lease Agreement (this “Agreement”), dated
February 7, 2019, is by and among Clifton Mining Company, a Utah corporation
(“Clifton”), The Woodman Mining Company, a Utah corporation (“Woodman,” and
together with Clifton, the “Lessors”), and Desert Hawk Gold Corp., a Nevada
corporation (“Desert Hawk”) (each of Clifton, Woodman and Desert Hawk,
individually a “Party” and collectively, the “Parties”).

 

RECITALS

 

A. Clifton owns or controls certain patented and unpatented mining claims and is
the lessee of certain Utah state metalliferous mineral leases covering lands in
the Gold Hill Mining District, in Tooele County, Utah, and Woodman jointly owns
with Clifton certain of said patented mining claims.

 

B. On July 10, 2009, Clifton entered into an agreement with International
Minerals & Metals Inc. and IMM-Dworkin Holdings, LLC (collectively, “IMM”)
whereby Clifton purchased 82 unpatented mining claims owned or controlled by IMM
and agreed to pay IMM a 0.5% (one-half of one percent) net smelter returns
royalty (the “IMM Royalty”) on any future mineral production revenues arising
from those claims (the “IMM Agreement”). The mining claims that are subject to
the IMM Royalty are described in Exhibit A hereto (the “IMM Royalty Property”).

 

C. On or about July 14, 2009, Lessors entered into an agreement with Dumont
Nickel Inc. (now known as DNI Metals Inc.) and Dumont Mining Company
(collectively, the “Dumont Entities”) whereby Lessors purchased various mining
claims, millsite claims and state mineral leases, subject to a reservation by or
a grant to the Dumont Entities of a 0.5% (one-half of one percent) net smelter
returns royalty (the “Dumont Royalty”) payable on any future mineral production
revenues arising from 26 of the claims and one of the leases (the “Dumont
Agreement”). The properties that are subject to the Dumont Royalty are described
in Exhibit B hereto (the “Dumont Royalty Property”).

 

D. The Parties entered into that certain Mining Venture Agreement dated as of
July 24, 2009 (the “Original Agreement”), a memorandum of which was recorded on
August 11, 2009 as entry number 330699 in the records of the Tooele County
Recorder, in which Clifton and Woodman granted to Desert Hawk exclusive
possession of certain patented and unpatented mining claims for exploration,
development and mining purposes, and the right to occupy, explore, develop and
mine such mining claims for minerals.

 

E. The Parties subsequently entered into that certain Amended and Restated Lease
and Sublease Agreement dated as of July 24, 2009 (the “Amended Agreement”), a
memorandum of which was recorded on June 14, 2010 as entry number 342985 in the
records of the Tooele County Recorder, in which Clifton and Woodman leased to
Desert Hawk certain patented and unpatented mining claims and subleased to
Desert Hawk certain Utah state mineral leases, for purposes of mineral
exploration, development and mining. The Amended Agreement superseded and
replaced the Original Agreement in its entirety.

 

F. On September 9, 2013, Desert Hawk surrendered and relinquished from the
Amended Agreement certain mining claims and mineral leases, by virtue of a
Notice of Partial Lease Termination recorded on September 25, 2013 as entry
number 389821 in the records of the Tooele County Recorder.

 



 

 

 

G. The Parties wish to terminate the Amended Agreement as to certain of the
mining claims and all of the mineral leases; supersede and replace the Amended
Agreement as to the remaining mining claims; and amend, restate and replace the
Amended Agreement in its entirety with this Agreement; all as provided in this
Agreement.

 

NOW, THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and other good and valuable consideration, the sufficiency of which
is acknowledged by the Parties, the Parties hereby agree as follows:

 

Article I
DEFINITIONS; CERTAIN InterPRETATIVE PROVISIONS

 

1.1 Defined Terms. For purposes of this Agreement, the following terms have the
following meanings (in addition to other terms defined elsewhere in this
Agreement):

 

(a)“Affiliate” means any person, partnership, joint venture, corporation, or
other form of enterprise which directly or indirectly controls, is controlled
by, or is under common control with a Party. For purposes of the preceding
sentence, “control” means possession, directly or indirectly, of the power to
direct or cause direction of management and policies through ownership of voting
securities, contract, voting trust, or otherwise.

 

(b)“BLM Maintenance Fees” means the annual unpatented mining claim maintenance
fees payable to the United States Bureau of Land Management “BLM”) under the
Mining Law of 1872, as amended, in connection with the Leased Premises.

 

(c)“Cactus Mill” means the mill facility located on the unpatented Cactus
millsite claim (BLM serial number UMC317839, located within Section 35 of T7S,
R18W, and Section 2 of T8S, R18W, SLM), and includes all improvements, buildings
and fixtures included in, attached to, or used with the mill, but does not
include the Cactus millsite claim or any other real property.

 

(d)“Development” means all preparation for the removal and recovery of Products,
including the construction or installation of a mill or any other improvements
to be used for the mining, handling, milling, processing or other beneficiation
of Products.

 

(e)“Leased Premises” means those parts of the patented and unpatented mining
claims described in Exhibit C hereto.

 

(f)“Leasehold Mortgagee” means Pandion Mine Finance, LP.

 

(g)“Mining” means the mining, extracting, producing, handling, milling or other
processing of Products.

 

(h)“Products” means all ores, minerals, and mineral resources produced from the
Leased Premises under this Agreement.

 

(i)“Relinquished Properties” means all of the patented mining claims, unpatented
mining claims, unpatented millsite claims and state mineral leases that were
subject to the Original Agreement or the Amended Agreement, other than the
Leased Premises.

 



2

 

 

1.2 Certain Interpretative Provisions. In this Agreement, unless the contrary
intention appears, a reference:

 

(a)to the singular includes the plural and vice versa, and to a gender includes
all genders;

 

(b)to any rules or statutory provision includes any modification or re-enactment
of it or any provision substituted for it, and all rules, procedures,
ordinances, regulations and statutory instruments (however described) issued
under it;

 

(c)to the words “including” and “include” shall mean “including without
limitation” and “include without limitation,” respectively;

 

(d)the headings do not affect the interpretation of this Agreement and the
Exhibits form part of this Agreement; and

 

(e)in this Agreement the words “Exhibit,” “Exhibits,” “Article,” “Articles,”
“Section” or “Sections,” refer to Exhibits to and Articles and Sections of this
Agreement.

 

Article II
Grant of lease, RELINQUISHMENT OF RIGHTS, ETC.

 

2.1 Grant of Lease and Related Rights. Lessors by these presents do grant,
demise, lease and let the Leased Premises exclusively unto Desert Hawk for the
purpose of exploration, evaluation, Development, Mining and production of
Products therefrom, subject to the Royalty payments described in Section 6.5 and
all other terms and conditions of this Agreement. Subject to applicable
regulatory and permitting requirements and the terms and conditions of this
Agreement, Clifton grants to Desert Hawk the following rights, to the extent
that Clifton holds and can therefore grant such rights:

 

(a)exclusive and quiet possession of the Leased Premises for exploration,
Development and Mining purposes during the term of this Agreement;

 

(b)the right to enter upon, into and through the Leased Premises, at such points
and in such manner as may be necessary or convenient, and to occupy and use the
Leased Premises for the purpose of exploring for, Development of and Mining of
Products by any mining and processing method or methods that shall be reasonably
practicable, including heap leaching and activities related to heap leaching;

 

(c)the right to make reasonable use of the surface of the Leased Premises as may
be necessary or convenient to the Development, Mining, removal, storing and
marketing of Products, and the right to construct, use and maintain structures,
stockpiles, roads, power lines and other improvements on the Leased Premises as
shall be reasonably necessary in connection with Desert Hawk’s operations
hereunder;

 

(d)the right to have and use the free and uninterrupted right-of-way on and
within the Leased Premises, at such points and in such manner as may be
necessary or convenient to the Development, Mining, removal and marketing of
Products;

 



3

 

 

(e)the right to transport on, across, over and within the Leased Premises any
Products; and

 

(f)the continuous right and privilege to destroy so much of the Leased Premises
as may be reasonably necessary to carry out the purposes of this Agreement,
including the right to enter upon the Leased Premises to repair any subsidence
damage that may occur to surface structures on the Leased Premises.

 

2.2 Reserved Rights. From the foregoing grant Lessors hereby reserve to
themselves, their successors and their assigns the following rights:

 

(a)the free and uninterrupted right to cross over and within all of the Leased
Premises, at such points and in such manner as may be necessary or convenient to
the Development, Mining, removal, marketing and transporting of minerals removed
from other properties owned or controlled by Lessors or either of them, provided
such use does not unreasonably interfere with Desert Hawk’s operations under
this Agreement; and

 

(b)for the avoidance of doubt, all rights to use for all purposes (including
Development and Mining purposes) those portions of the mining claims listed in
Exhibit C that are not part of the Leased Premises.

 

2.3 Relinquished Properties. Desert Hawk hereby relinquishes to Lessors all of
the Relinquished Properties and acknowledges that Desert Hawk no longer has any
right, title or interest of any kind in or to any of the Relinquished Properties
or any minerals or mineral products produced therefrom. Public notice of Desert
Hawk’s relinquishment shall be accomplished through the provisions of Section
13.15. Desert Hawk’s relinquishment is and shall continue to be subject to any
and all unsatisfied reclamation obligations relative to both the Relinquished
Properties and the Leased Premises that were incurred by Desert Hawk during the
existence of the Original Agreement or the Amended Agreement. Any such
unsatisfied reclamation obligations shall remain the obligations of Desert Hawk
and Desert Hawk shall satisfy any such obligations promptly and fully after the
Closing Date.

 

2.4 Term. This Agreement shall be for a term of 20 years from and after the date
of this Agreement and for so long thereafter as the Leased Premises are being
actively used by Desert Hawk for commercial Mining purposes, unless sooner
terminated by the Parties as provided herein.

 

2.5 No Implied Covenants. There are no implied covenants contained in this
Agreement other than those of good faith and fair dealing.

 

Article III
CACTUS MILL

 

3.1 Relinquishment of Cactus Mill. The Parties agree that the Cactus Mill, and
the Cactus millsite claim (UMC317839), are among the properties relinquished in
their entirety by Desert Hawk pursuant to Section 2.3. Desert Hawk makes no
representations or warranties as to (i) the condition or state of repair of the
Cactus Mill; (ii) the compliance or non-compliance of the Cactus Mill with any
applicable laws, regulations or ordinances (including any applicable zoning,
building or development codes); (iii) the value, expense of operation, or income
potential of the Cactus Mill; (iv) any other fact or condition which has or
might affect the Cactus Mill or the condition, state of repair, compliance,
value, expense of operation or income potential of the Cactus Mill or any
portion thereof; or (v) whether the Cactus Mill contains asbestos or harmful or
toxic substances or pertaining to the extent, location or nature of same; but
Desert Hawk does represent and warrant that (a) it has not unreasonably changed,
altered, modified or disturbed the Cactus Mill in any way during the existence
of the Original Agreement or the Amended Agreement, and (b) that it has not
deposited any hazardous substances or contaminated materials on any part of the
Cactus Mill during the existence of the Original Agreement or the Amended
Agreement (the Parties agreeing that, for purposes of this Agreement, ore from
the Yellow Hammer Mine is not considered to be a hazardous substance or a
contaminated material).

 



4

 

 

3.2 Permits and Bonds. Reclamation of the Cactus Mill is currently secured by a
reclamation surety bond provided by Desert Hawk to the Utah Division of Oil, Gas
and Mining (“DOGM”) in the amount of $42,526.00 (the “Current Reclamation
Bond”). DOGM has indicated that a reclamation surety bond increase to
$192,965.00 (the “Increased Reclamation Bond”) must be completed by Desert Hawk
no later than February 28, 2019. If the Closing Date has not occurred by
February 21, 2019, Desert Hawk shall be obligated to provide the Increased
Reclamation Bond to DOGM at Desert Hawk’s sole expense. Promptly following the
Closing Date, Desert Hawk shall cooperate with Lessors in attempting to transfer
all of Desert Hawk’s regulatory permits, authorizations and reclamation surety
(i.e. the Current Reclamation Bond or the Increased Reclamation Bond, as the
case may be) for the Cactus Mill to Clifton, at no cost to Clifton.
Notwithstanding the foregoing commitment of cooperation by Desert Hawk, no
assurance or guarantee is hereby provided that the permits or reclamation surety
bond will be transferrable to Clifton. Desert Hawk’s failure to transfer to
Clifton the permits and reclamation surety bond for the Cactus Mill shall not
constitute a default under this Agreement or otherwise affect any other terms of
this Agreement if Desert Hawk has in good faith used its best efforts to do so,
but if Desert Hawk is unable to complete a transfer to Clifton of the permits
and reclamation surety bond for the Cactus Mill within one year after the
Closing Date, then Desert Hawk shall be obligated to pay to Clifton in cash the
amount of the Increased Reclamation Bond (which Clifton may use to provide its
own reclamation surety bond for the Cactus Mill) and Desert Hawk may thereafter
seek to obtain for its own benefit a refund from DOGM of the Increased
Reclamation Bond.

 

3.3 Possession of Cactus Mill; Risk of Loss. Clifton shall be given possession
of the Cactus Mill on the Closing Date. The risk of loss by destruction or
damage to the Cactus Mill by fire or otherwise prior to the Closing Date is that
of Desert Hawk. Desert Hawk shall leave the Cactus Mill, together with all
fixtures, equipment and improvements (including all fixtures, equipment and
improvements added or made by Desert Hawk during the term of the Original
Agreement or the Amended Agreement), “as is” and shall return to Clifton all of
Clifton’s equipment at the Cactus Mill promptly after the Closing Date. For the
avoidance of doubt, all existing fixtures, equipment and improvements at and to
the Cactus Mill (including all fixtures, equipment and improvements added or
made by Desert Hawk during the term of the Original Agreement or the Amended
Agreement) shall upon the Closing Date be the sole property of Lessors.

 

3.4 Temporary Use of Fuel Station by Desert Hawk. For a period of one year
following the Closing Date, Desert Hawk shall have access to and use of the fuel
station located at the Cactus Mill site, if but only if the Parties first agree
in writing to reasonable terms and conditions for such temporary use. In
addition to such terms and conditions, Desert Hawk, on behalf of itself and its
employees, contractors, agents and representatives, agrees to indemnify,
protect, save and hold harmless Clifton and Woodman and their Affiliates (if
any) and all of their respective officers, directors, members, managers,
trustees, employees, shareholders, partners, agents and representatives
(collectively, the “Lessor Indemnitees”) from and against any and all losses,
costs, damages, expenses, attorney fees, liens, claims, demands, environmental
liabilities and other liabilities, obligations, suits and actions of every kind
(collectively, “Losses”) that may be imposed upon or incurred by any of the
Lessor Indemnitees on account of, or arising directly or indirectly from, Desert
Hawk’s use of the fuel station.

 



5

 

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

4.1 Capacity of Parties. Each Party represents and warrants on behalf of itself
as follows:

 

(a)that it is a corporation duly incorporated and in good standing in its state
of incorporation and that it is qualified to do business and is in good standing
in Utah;

 

(b)that it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and that all corporate and other actions
required to authorize it to enter into and perform this Agreement have been
properly taken;

 

(c)that it will not breach any other agreement or arrangement by entering into
or performing this Agreement; and

 

(d)that this Agreement has been duly executed and delivered by it and is valid
and binding upon it in accordance with its terms.

 

4.2 Lessors Representations and Warranties. Clifton and Woodman (in the case of
Woodman, for purposes of Section 4.2 (a) and (e) below only) make the following
representations and warranties as of the Closing Date:

 

(a)with respect to those of the Leased Premises owned by Clifton and Woodman in
fee simple, Clifton and Woodman are in exclusive possession of (subject to the
rights granted to Desert Hawk in the Amended Agreement) and own such Leased
Premises in their respective interests free and clear of all known defects,
liens and encumbrances except those specifically identified as Potential
Encumbrances in Exhibit D;

 

(b)Clifton has delivered to Desert Hawk all requested information concerning
title to the Leased Premises in Clifton’s possession or control, including true
and correct copies of all contracts relating to the Leased Premises of which
Clifton has knowledge;

 

(c)with respect to unpatented mining claims located by Clifton that are included
within the Leased Premises, except as provided in Exhibit D and subject to the
paramount title of the United States: to the best of Clifton’s knowledge and
belief (i) the unpatented mining claims were properly laid out and monumented;
(ii) all required location work was properly performed; (iii) location notices
were properly recorded and filed with appropriate governmental agencies; (iv)
all assessment work required to hold the unpatented mining claims has been
performed in a manner consistent with that required through the assessment year
ending September 1, 2019; (v) all affidavits of assessment work and other
filings required to maintain the claims in good standing have been properly and
timely recorded or filed with appropriate governmental agencies; (vi) subject to
the Potential Encumbrances described in Exhibit D, the claims are free and clear
of defects, liens and encumbrances arising by, through or under Clifton; and
(vii) Clifton has no knowledge of conflicting third-party claims. Nothing in
this Section 4.2(c), however, shall be deemed to be a representation or a
warranty that any of the unpatented mining claims contains a discovery of
minerals. With respect to those unpatented mining claims that were not located
by Clifton or an Affiliate of Clifton, but are included within the Leased
Premises, Clifton likewise makes the foregoing representations and warranties
(with the foregoing exceptions) to the best of its knowledge and belief;

 



6

 

 

(d)with respect to the Leased Premises, there are to the best of Lessors’
knowledge and belief no pending or threatened actions, suits, claims or
proceedings; and

 

(e)with respect to the Dumont Agreement and the IMM Agreement, Lessors have not
previously mined any minerals from the IMM Royalty Property or from the Dumont
Royalty Property and Lessors therefore owe no royalty payments under either
agreement, Lessors have not knowingly caused any default in any material respect
under either agreement as a result of Lessors’ actions, and Lessors have not
received any notice of an asserted default thereunder.

 

For purposes of this Section 4.2, “knowledge” means the actual knowledge of
Scott Moeller, without any duty of inquiry. Representations and warranties
contained in this Section are provided for the exclusive benefit of Desert Hawk
and a breach of any one or more thereof may be waived by Desert Hawk in whole or
in part at any time without prejudice to its rights in respect of any breach of
the same or any other representation or warranty, and the representations and
warranties contained in this section shall survive the termination of this
Agreement.

 

4.3 Desert Hawk Representations and Warranties. Desert Hawk hereby represents
and warrants to each of Clifton and Woodman that:

 

(a)it is, and has been, duly incorporated and validly exists as a corporation in
good standing under the laws of the State of Nevada;

 

(b)it has the right to enter into this Agreement;

 

(c)it is duly qualified to transact business in the State of Utah;

 

(d)any of its shares of common stock delivered to Clifton pursuant to this
Agreement shall, at the time of delivery to Clifton, be duly authorized, validly
issued, fully paid and non-assessable, free of any liens, charges or
encumbrances other than such resale restrictions as to holding periods as
imposed by regulatory authorities and agreed herein;

 

(e)it has obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it;

 

(f)with respect to the Dumont Agreement and the IMM Agreement, Desert Hawk has
timely and properly paid to Lessors all production royalties owed under both of
those agreements, there are no production royalties owing under either agreement
that have not already been paid by Desert Hawk to Lessors, Desert Hawk in its
operations under the Original Agreement and the Amended Agreement has not
breached any material provision of the IMM Agreement or the Dumont Agreement,
and Desert Hawk has not received any notice of an asserted default under either
agreement;

 



7

 

 

(g)it may mortgage or pledge the leasehold interest acquired under this
Agreement for purposes of financing exploration, Development and Mining
operations on the Leased Premises, including corporate overhead for such
operations (but not for any other purpose without Clifton’s prior, written,
discretionary consent). The Parties acknowledge that the rights in the Leased
Premises granted to Desert Hawk pursuant to this Agreement are leasehold
interests only and that Desert Hawk shall not grant any mortgage that affects,
relates to or encumbers in any way ownership or fee title to the Leased Premises
in any manner whatsoever. Desert Hawk will not do or fail to do or cause or
permit to be done any act or thing whatsoever whereby Clifton’s or Woodman’s
interest in the Leased Premises may be impaired in any manner whatsoever; and

 

(h)it shall do all such acts and things that may be necessary to maintain the
Leased Premises in good standing and shall promptly remedy any deficiencies in
respect of any of aforesaid warranties.

 

Representations and warranties contained in this section are provided for the
exclusive benefit of Clifton and Woodman, and a breach of any one or more
thereof may be waived by Clifton and Woodman in whole or in part at any time
without prejudice to their rights in respect of any breach of the same or any
other representation or warranty, and the representations and warranties
contained in this section shall survive the termination of this Agreement.

 

4.4 Disclosures. Each Party represents and warrants that it is unaware of any
material facts or circumstances that have not been disclosed in this Agreement,
which should be disclosed to the other Parties in order to prevent the
representations in this Article IV from being materially misleading.

 

4.5 Liability Regarding Certain Potential Encumbrances. Clifton and Woodman (in
proportion to their respective ownership interests in the relevant portions of
the Leased Premises) will be responsible for any and all liability that may
exist under those Potential Encumbrances that are identified in Exhibit D, and
shall indemnify, protect, save and hold harmless Desert Hawk and its Affiliates
(if any), officers, directors, employees, shareholders and agents from and
against any and all loss of leasehold title or other actual (but not
consequential, special, expectancy, speculative or punitive) Losses that may be
incurred by Desert Hawk on account of the existence or enforcement of any rights
under said Potential Encumbrances.

 

Article V
PRODUCTION ROYALTIES

 

5.1 Assumption of Dumont Royalty Obligations. Effective as of the Closing Date,
Desert Hawk shall be solely responsible for proper payment to the Dumont
Entities of the Dumont Royalty in accordance with the Dumont Agreement with
respect to any minerals mined from any of the Dumont Royalty Property. While
this Agreement remains in effect, Desert Hawk, at its sole expense, shall timely
comply with all provisions of the Dumont Agreement. Desert Hawk, on behalf of
itself and its employees, contractors, agents and representatives, shall
indemnify, protect, save and hold harmless the Lessor Indemnitees from and
against any and all Losses that may be imposed upon or incurred by any of the
Lessor Indemnitees on account of, or arising directly or indirectly from, Desert
Hawk’s obligations under this paragraph. Desert Hawk shall not enter into any
agreement with the Dumont Entities, before or after the Closing Date, that
modifies or alters in any way the Dumont Agreement or any of the obligations
thereunder, except that Desert Hawk may (with prior notice to Lessors) complete
a transaction with the Dumont Entities to purchase and acquire all of the Dumont
Royalty. If Desert Hawk completes any such transaction with the Dumont Entities
to acquire the Dumont Royalty, then Desert Hawk shall (a) retain exclusive
ownership of the Dumont Royalty, (b) allow no encumbrances of any kind on the
Dumont Royalty, and (c) not later than 15 days after such acquisition, execute
and deliver to Lessors, for no additional consideration from Lessors, an
instrument unconditionally and permanently terminating in its entirety the
Dumont Royalty as to all of the Dumont Royalty Property, such instrument to be
prepared by counsel for Lessors within 7 days after a request to do so by Desert
Hawk. The provisions of this Section 5.1 shall survive the termination of this
Agreement.

 



8

 

 

5.2 Assumption of IMM Royalty Obligations. Effective as of the Closing Date,
Desert Hawk shall be solely responsible for proper payment to IMM of the IMM
Royalty in accordance with the IMM Agreement with respect to any minerals mined
from any of the IMM Royalty Property. While this Agreement remains in effect,
Desert Hawk, at its sole expense, shall timely comply with all provisions of the
IMM Agreement. Desert Hawk, on behalf of itself and its employees, contractors,
agents and representatives, shall indemnify, protect, save and hold harmless the
Lessor Indemnitees from and against any and all Losses that may be imposed upon
or incurred by any of the Lessor Indemnitees on account of, or arising directly
or indirectly from, Desert Hawk’s obligations under this paragraph. Desert Hawk
shall not enter into any agreement with IMM, before or after the Closing Date,
that modifies or alters in any way the IMM Agreement or any of the obligations
thereunder, except that Desert Hawk may (with prior notice to Lessors) complete
a transaction with IMM to purchase and acquire all of the IMM Royalty. If Desert
Hawk completes any such transaction with IMM to acquire the IMM Royalty, then
Desert Hawk shall (a) retain exclusive ownership of the IMM Royalty, (b) allow
no encumbrances of any kind on the IMM Royalty, and (c) not later than 15 days
after such acquisition, execute and deliver to Lessors, for no additional
consideration from Lessors, an instrument unconditionally and permanently
terminating in its entirety the IMM Royalty as to all of the IMM Royalty
Property, such instrument to be prepared by counsel for Lessors within 7 days
after a request to do so by Desert Hawk. The provisions of this Section 5.2
shall survive the termination of this Agreement.

 

5.3 Termination of Royalty Obligation under Amended Agreement. For the avoidance
of doubt, the Parties acknowledge that their termination of the Amended
Agreement (and replacement thereof with this Agreement, as provided in Sections
13.12 and 13.19) includes the termination of Desert Hawk’s obligations under the
Amended Agreement to pay production royalties to Lessors. However, (a) Desert
Hawk shall remain obligated to pay Lessors any and all production royalties that
have accrued or do accrue under the Amended Agreement, the Dumont Agreement and
the IMM Agreement prior to the Closing Date that remain unpaid at that time
(which obligation shall survive the termination of this Agreement), and (b)
Desert Hawk has a new obligation under this Agreement to pay production
royalties to Lessors under certain circumstances as set forth in Section 6.5.

 

5.4 Royalty in favor of Leasehold Mortgagee. Lessors hereby consent to Desert
Hawk’s contractual grant to the Leasehold Mortgagee, in connection with the
closing of the transactions contemplated in this Agreement, of a royalty payable
on future mineral production revenues, but any such grant shall not alter any of
the terms or conditions of this Agreement.

 

Article VI
CASH, STOCK AND OTHER COMPENSAtion

 

6.1 Cash Payment. On or prior to the Closing Date, Desert Hawk shall pay Three
Million Dollars ($3,000,000) to Clifton by wire transfer. Prior to the Closing
Date, Clifton shall provide to Desert Hawk bank wiring instructions for payment
of these funds.

 



9

 

 

6.2 Payment of Delinquent Amounts. On or prior to the Closing Date, Desert Hawk
shall pay to Clifton the sum of $13,389.73, in satisfaction of delinquent
amounts currently owed by Desert Hawk to Clifton under the Amended Agreement for
drill core shed rental fees and state mineral lease rental payments.

 

6.3 Desert Hawk Shares. On or prior to the Closing Date, Desert Hawk shall issue
and deliver to Clifton Five Million Five Hundred Thousand (5,500,000) shares of
common stock of Desert Hawk (the “Shares”), which Shares shall be represented by
a stock certificate in the name of Clifton delivered on or prior to the Closing
Date.

 

6.4 Registration Rights. Desert Hawk shall grant to Clifton registration rights
for the Shares, as set forth in the Registration Rights Agreement attached
hereto as Exhibit E (the “Registration Agreement”). To the extent that any of
the shares of common stock of Desert Hawk currently owned by Clifton (the
“Existing Shares”) have not already been similarly registered by Desert Hawk,
Desert Hawk’s obligations under this paragraph and the Registration Agreement
shall extend to both the Shares and the Existing Shares.

 

6.5 Production Royalty Obligation. Desert Hawk shall pay to Clifton a royalty of
2.5% of the net smelter returns on all Products produced from the Leased
Premises and sold (the “Royalty”), which Royalty obligation shall commence 18
months after the Closing Date and which Royalty shall be calculated and paid in
accordance with the terms of Exhibit F; provided, however, that the Royalty
shall not be payable if a registration statement registering the resale of the
Shares under the Securities Act of 1933, as amended (the “Securities Act”) is
declared effective by the Securities and Exchange Commission (“SEC”) within 18
months after the Closing Date; and provided further that the Royalty shall not
be payable after the date on which such resale registration statement is
declared effected by the SEC.

 

6.6 Representations of Clifton. Clifton hereby acknowledges that the following
statements are true as of the Closing Date:

 

(a)Accredited Investor. Clifton hereby represents that it is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D promulgated by
the SEC, because of the fact that Clifton is a corporation, limited liability
company, partnership, or a Massachusetts or similar business trust, which was
not formed for the specific purpose of acquiring the Shares, with total assets
in excess of $5,000,000”

 

(b)Restricted Securities. Clifton understands that the Shares have not been
registered pursuant to the Securities Act, or any state securities act, and thus
are “restricted securities” as defined in Rule 144 promulgated by the SEC.
Therefore, under current interpretations and applicable rules, Clifton will be
required to retain the Shares for a minimum period and any future public resale
of the Shares that occurs prior to the date that is one year from the date that
Clifton receives the Shares from Desert Hawk will be possible only if Desert
Hawk is current in its filings with the SEC under the Exchange Act. Accordingly,
Clifton hereby acknowledges that it is prepared to hold the Shares for an
indefinite period.

 

(c)Investment Purpose. Clifton acknowledges that the Shares are being acquired
for its own account, for investment, and not with the present view towards the
distribution, assignment, or resale to others or fractionalization in whole or
in part. Clifton further acknowledges that no other person has, and Clifton
currently intends that no person (other than the direct or indirect equity
owners of Clifton) will have in the future, a direct or indirect beneficial or
pecuniary interest in the Shares.

 



10

 

 

(d)Limitations on Resale; Restrictive Legend. Clifton acknowledges and agrees
that, while the Shares constitute “restricted securities” under the Securities
Act, it will not sell, assign, hypothecate, or otherwise transfer any rights to,
or any interest in, the Shares except (i) pursuant to an effective registration
statement under the Securities Act, or (ii) in any other transaction which, in
the opinion of counsel acceptable to Desert Hawk (acting reasonably), is exempt
from registration under the Securities Act, or the rules and regulations of the
SEC thereunder. Clifton also acknowledges that an appropriate legend will be
placed upon each of the certificates representing the Shares stating that the
Shares have not been registered under the Securities Act and setting forth or
referring to the restrictions on transferability and sale of the Shares.

 

(e)Access to Information. Clifton, through the SEC website (www.sec.gov), has
had access to Desert Hawk’s 2017 annual report on Form 10-K and all other
reports and documents filed by Desert Hawk with the SEC since the date of the
annual report on Form 10-K. Clifton has relied upon the information contained
therein and has not been furnished any other documents, literature, memorandum
or prospectus.

 

(f)Opportunity to Ask Questions. The person signing this Agreement on behalf of
Clifton has had the opportunity to question and receive answers from Desert Hawk
concerning the terms and conditions of the proposed stock transaction and the
business of Desert Hawk.

 

(g)Knowledge and Experience in Business and Financial Matters. The person
signing this Agreement on behalf of Clifton has such knowledge and experience in
business and financial matters that he is capable of evaluating the risks of the
prospective investment, and that the financial capacity of Clifton is of such
proportion that the total cost of its commitment in the Shares would not be
material when compared with Clifton’s total financial capacity.

 

Article VII
CLOSING

 

7.1 Closing Date. Subject to the terms and conditions of this Agreement, the
effectiveness of this Agreement shall cease, and the Amended Agreement shall
remain in full force and effect, if the conditions set forth in Sections 7.2 and
7.3 are not satisfied on or before February 28, 2019 (the “Outside Closing
Date”). The date, if any, on which such conditions are satisfied is referred to
herein as the “Closing Date.” Any Party may terminate this Agreement by giving
notice to the other Parties if the Closing Date has not occurred on or before
the Outside Closing Date.

 

7.2 Desert Hawk’s Closing Deliverables. On or before the Closing Date, Desert
Hawk shall deliver to Lessors:

 

(a)A duly executed counterpart of this Agreement;

 



11

 

 

(b)Resolutions of the Board of Directors of Desert Hawk approving and
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby;

 

(c)$3,000,000 in immediately available funds;

 

(d)$13,389.73 as compensation for delinquent amounts owed to Clifton under the
Amended Agreement;

 

(e)A stock certificate representing the Shares;

 

(f)The Registration Agreement, duly executed;

 

(g)A duly executed and notarized counterpart of a Notice of Partial Lease
Termination and Amended Agreement substantively in the form attached hereto as
Exhibit G (the “Notice of Agreement”);

 

(h)Any documentation reasonably requested by Lessors to evidence transfer of the
Cactus Mill and the Current Reclamation Bond or the Increased Reclamation Bond
and related regulatory permits and authorizations to Lessors; and

 

(i)All other instruments and documents that Lessors or their respective counsel
shall deem to be reasonably necessary: (i) to fulfill any obligation required to
be fulfilled by Desert Hawk on the Closing Date; and (ii) to evidence
satisfaction of any conditions to the Closing Date.

 

7.3 Lessors’ Closing Deliverables. On or before the Closing Date, each Lessor
shall deliver to Desert Hawk:

 

(a)A duly executed counterpart of this Agreement;

 

(b)Resolutions of the Board of Directors of Clifton and Woodman approving and
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby;

 

(c)The Registration Agreement, duly executed;

 

(d)A duly executed and notarized counterpart of the Notice of Agreement; and

 

(e)All other instruments and documents that Desert Hawk or its counsel shall
deem to be reasonably necessary: (i) to fulfill any obligation required to be
fulfilled by Lessors on the Closing Date; and (ii) to evidence satisfaction of
any conditions to the Closing Date.

 

Article VIII
COMMINGLING

 

8.1 The contents of this Section 8.1 shall only apply at any time that Desert
Hawk is obligated to pay the Royalty in accordance with Section 6.5. Desert Hawk
may commingle Products from the Leased Premises (“Subject Ore”) with ores,
minerals or other products from other property (“Other Ore”), but before
commingling Desert Hawk shall weigh and sample the Subject Ore and Other Ore in
accordance with sound mining and metallurgical practices for moisture and metal
content and assay the samples to determine metal content. Desert Hawk shall keep
accurate records of such commingling data and provide copies quarterly to
Clifton showing weights or volumes, moisture, percent metal content, and gross
metal content of the Subject Ore and the Other Ore. The revenues from any
commingled ore shall be allocated between Subject Ore and Other Ore on the basis
of the respective weight, grade, moisture content and metal content of the ores.

 



12

 

 

Article IX
NON-COMPETITION AND USE OF CLIFTON FACILITIES

 

9.1 Non-Compete Areas.

 

(a)While this Agreement remains in effect, and provided that Desert Hawk is not
in default of this Agreement, Lessors shall not negotiate with the owners of, or
attempt to purchase, directly or indirectly, any interest in, those patented and
unpatented mining claims contained within that part of Sections 7, 8, 17 and 18
of T8S, R17W, SLM depicted by dashed red lines in Exhibit H hereto (the
“Non-Compete Area”).

 

(b)While this Agreement remains in effect, and provided that Lessors are not in
default of this Agreement, Desert Hawk shall not negotiate with Ben Simpson (or
his successors) regarding, or attempt to purchase, directly or indirectly, any
interest in any patented and unpatented mining claims owned by Mr. Simpson (or
his successors) outside of the Non-Compete Area.

 

(c)Except as expressly provided in the preceding portions of this Section 9.1,
each Party shall have the free, unrestricted and independent right to engage in
and receive the full benefits of any and all business endeavors of any sort
whatsoever outside the Leased Premises or outside the scope of this Agreement,
whether or not competitive with the endeavors contemplated herein, without
consulting any other Party or inviting or allowing any other Party therein.

 

9.2 Use of Clifton Facilities. To the extent not needed by Clifton from time to
time, Clifton shall make available to Desert Hawk, on a non-exclusive basis,
while this Agreement remains in effect the following items and facilities
located in or pertaining to Gold Hill, Utah as necessary for Desert Hawk’s
operations on the Leased Premises: existing permits, water rights and the
trailer park (collectively, the “Gold Hill Facilities”), provided that Desert
Hawk shall promptly reimburse Clifton for any and all maintenance and holding
fees related to the Gold Hill Facilities, including the annual fees charged by
the Utah School and Institutional Trust Lands Administration and other state
agencies. Clifton makes no representation or warranty concerning the ownership,
status, condition, safety, usability and value of the Gold Hill Facilities and
expressly disclaims any such representations and warranties. If Desert Hawk
wishes to use any other buildings, equipment or facilities of Lessors, the
Parties shall negotiate the terms and conditions of such use on a case by case
basis.

 

9.3 Use of Core Shed. Desert Hawk shall be entitled to use, jointly with
Lessors, the drill core shed rented by Clifton in Wendover, Utah. Desert Hawk
shall reimburse Clifton, within five days after the beginning of each month, for
the monthly rental fee incurred by Clifton (which fee is currently $350 per
month). Such monthly reimbursement payments shall be due and payable to Clifton
without any invoice from Clifton therefor or any reminder from Clifton thereof.
Clifton shall promptly notify Desert Hawk of any increase in the monthly rental
fee.

 



13

 

 

Article X
DESERT Hawk’s PERFORMANCE REQUIREMENTS

 

10.1 Should Desert Hawk terminate the Agreement, Desert Hawk shall have no
residual rights nor retain any ownership in anything including the Leased
Premises or equipment, and Lessors shall have no future obligations to Desert
Hawk.

 

10.2 With respect to the Leased Premises, Desert Hawk shall:

 

(a)carry out work on the Leased Premises in accordance with good mining and
financial practices and in accordance with all applicable federal, state and
local laws, regulations and ordinances (as the same may be changed from time to
time); and, in the case of accounts, in accordance with generally accepted
accounting practices;

 

(b)until the registration statement required under Section 6.4 is declared
effective by the SEC and for a period of one year thereafter, afford Lessors,
upon prior notice and during reasonable business hours, access to the Leased
Premises and to all data, records, maps, reports and information in Desert
Hawk’s its possession or control from, and relating to, the Leased Premises and
to work performed for or by it thereupon with full rights to make copies and/or
take extracts (Desert Hawk agreeing to keep full and complete records and
accounts at a central location known to Lessors), all at the sole expense and
sole risk of Lessors. Lessors hereby indemnify and save harmless Desert Hawk,
its representatives and employees from any liability of any nature whatsoever
that may arise, or be alleged to arise, with respect to any such access;

 

(c)maintain the Leased Premises in good standing, including: Desert Hawk shall
pay all property payments and payment obligations (including: (1) BLM
Maintenance Fees, which fees shall be paid by no later than July 15 of each
year, with written documentation evidencing such payment provided by Desert Hawk
to Clifton by no later than August 1 of each year, (2) annual proofs of labor
and/or notices of intent to hold, which shall be recorded in Tooele County by no
later than two months before the statutory due date, with written documentation
of such recordings given to Clifton by no later than one month before the
statutory due date, (3) all property tax payments, which shall be paid on or
before the statutory due date, with written documentation of such payments given
to Clifton by no later than one month before the statutory due date (4) all IMM
Royalty payments, which shall be paid at least two weeks prior to the
contractual due date, with written documentation of such payments given to
Clifton by no later than one week before the contractual due date, (5) all
Dumont Royalty payments, with written documentation of such payments given to
Clifton by no later than one week before the contractual due date, (6) all
regulatory permit fees, and (7) any other payment, royalty or holding obligation
that may hereafter be imposed by the federal government or the State of Utah)
pertaining or required with respect to the Leased Premises during the term of
this Agreement;

 

(d)carry out all work and pay all creditors such that no creditor, mechanics,
litigation or other liens are levied against the Leased Premises, and if any
such liens are so levied, immediately cause the same to be discharged or vacated
unless Desert Hawk is diligently contesting the same in good faith;

 



14

 

 

(e)maintain reasonable insurance coverage of a nature and extent similar to that
maintained by corporations carrying out and/or supervising work of a nature and
extent and in a locale similar to that contemplated hereunder, with Lessors to
be named insureds on the appropriate policies, and Desert Hawk shall provide a
copy of such policies to Clifton before Desert Hawk or any of its employees,
contractors or agents enter onto the Leased Premises;

 

(f)undertake, in the exercise of its powers and the performance of its duties
and obligations hereunder, to act in good faith and with fair dealing;

 

(g)on behalf of itself and its employees, contractors, agents and
representatives, indemnify, protect, save and hold harmless the Lessor
Indemnitees from and against any and all Losses that may be imposed upon or
incurred by any of the Lessor Indemnitees on account of, or arising directly or
indirectly from, Desert Hawk’s interest in the Leased Premises or Desert Hawk’s
activities and operations under or relating to this Agreement; and

 

(h)reclaim and restore the Leased Premises in strict accordance with all
applicable federal, state and local laws, regulations, ordinances and permits,
as the same may be amended from time to time.

 

The indemnities and the reclamation obligations contained in this Section 10.2
shall survive the termination of this Agreement.

 

10.3 Except as otherwise provided in this Agreement, Lessors shall not
unreasonably interfere with the Mining or Development operations of Desert Hawk
on the Leased Premises.

 

Article XI
DATA

 

11.1 Clifton shall make available to Desert Hawk all drill core, all geological,
geophysical and engineering data and maps, logs of drill holes, results of
assaying and sampling, and similar data concerning the Leased Premises (or
copies thereof) which are in Clifton’s possession or control, to the extent such
materials have not been previously provided to Desert Hawk. Desert Hawk shall
have access to the drill core shed maintained by Clifton in Wendover, Utah,
provided Desert Hawk is not delinquent in its payment obligations under Section
9.3 or otherwise in breach of this Agreement.

 

11.2 During the term of this Agreement Desert Hawk shall (i) make available for
inspection by Clifton all factual geological and geophysical data and maps
including interpretive data, logs of drill holes, and results of assaying and
sampling pertaining to the Leased Premises which Desert Hawk has obtained as a
result of its activities under this Agreement or under the Amended Agreement and
which are then in Desert Hawk’s possession or control, and (ii) upon Clifton’s
request and at Clifton’s expense, provide Clifton with copies of any portion of
the geological and geophysical data and maps including interpretive data, logs
of drill holes, and results of assaying and sampling designated by Clifton.

 



15

 

 

11.3 Upon the surrender or other termination of this Agreement, Desert Hawk
shall, within 60 days after termination, (i) return to Clifton all drill core
and original data delivered by Clifton to Desert Hawk which are then in Desert
Hawk’s possession or control, and (ii) make available for inspection by Clifton
all factual geological and geophysical data and maps including interpretive
data, logs of drill holes, and results of assaying and sampling pertaining to
the Leased Premises which Desert Hawk has obtained as a result of its activities
under this Agreement or under the Amended Agreement and which are then in Desert
Hawk’s possession or control. Upon Clifton’s request made within 60 days after
termination of this Agreement, Desert Hawk shall, at Clifton’s expense, provide
Clifton with the drill core designated by Clifton and with copies of any portion
of the geological and geophysical data and maps including interpretive data,
logs of drill holes, and results of assaying and sampling designated by Clifton.

 

11.4 Desert Hawk makes no representation or warranty as to the accuracy or
completeness of any data or information provided pursuant to this Article 11,
and shall not be liable on account of any use by Clifton or any other person of
any such data or information. Desert Hawk shall not be liable for the loss or
destruction of any drill core.

 

Article XII
CONFIDENTIALITY

 

12.1 Except for joint release of information, for so long as this Agreement
remains in effect, all information obtained by Clifton or Woodman or their
authorized representatives from Desert Hawk arising out of Desert Hawk’s
activities on the Leased Premises pursuant to this Agreement shall be kept
strictly confidential by Lessors and shall not be released to any third person
except upon the prior written consent of Desert Hawk, unless such release is
required upon the advice of counsel to comply with law, with the rules of any
stock exchange upon which the shares of Clifton are traded, or with the
regulations of any securities commission by which the shares of Clifton are
regulated, and except with respect to information that is or becomes generally
available to the public through no fault of Lessors.

 

Article XIII
GENERAL PROVISIONS

 

13.1 Notices. All notices, payments and other required communications
(“Notices”) to the Parties shall be in writing, and shall be addressed
respectively as follows:

 

If to Clifton and/or Woodman:

 

Clifton Mining Company and/or The Woodman Mining Company

705 East 50 South

American Fork, UT 84003

 

If to Desert Hawk:

 

Desert Hawk Gold Corp.

1290 Holcomb Avenue

Reno, NV 89502

 

All Notices and other required communications to the Leasehold Mortgagee shall
be in writing and shall be addressed as follows:

 

Pandion Mine Finance, LP

437 Madison Avenue

New York, NY 10022

 



16

 

 

All Notices shall be given (i) by personal delivery, or (ii) by registered or
certified mail return receipt requested. All Notices shall be effective and
shall be deemed delivered (i) if by personal delivery on the date of delivery if
delivered during normal business hours, and, if not delivered during normal
business hours, on the next business day following delivery, and (ii) if by mail
on the next business day after actual receipt. A Party may change its address by
Notice to the other Parties. Any Notice of a change of address of the Leasehold
Mortgagee shall be given by Desert Hawk to Lessors. Notwithstanding any other
provision of this Agreement, Lessors shall be under no obligation to give any
Notice of any kind to any Leasehold Mortgagee except for the Leasehold Mortgagee
specified in this Section 13.1, and Lessors shall be entitled to use the
Leasehold Mortgagee address specified in this Section 13.1 unless and until
Lessors are properly notified by Desert Hawk of a change of address for the
Leasehold Mortgagee.

 

13.2 Waiver. The failure of a Party to insist on the strict performance of any
provision of this Agreement or to exercise any right, power or remedy upon a
breach hereof shall not constitute a waiver of any provision of this Agreement
or limit the Party’s right thereafter to enforce any provision or exercise any
right.

 

13.3 Relationship of Parties. Nothing contained in this Agreement shall be
deemed to constitute any Party, in its capacity as such, the partner, agent or
legal representative of any other Party, or to create any partnership, mining
partnership or other partnership relationship, or fiduciary relationship between
them, for any purpose whatsoever.

 

13.4 Modification. So long as any mortgage of the Leasehold Mortgagee remains in
effect, this Agreement shall not be modified, and Lessors shall not accept a
surrender of any of the Leased Premises or a termination or release of this
Agreement, without the prior written consent of the Leasehold Mortgagee, which
consent shall not be unreasonably withheld or delayed.

 

13.5 Attorneys’ Fees. If legal action is instituted by any Party to enforce the
terms of this Agreement or to recover damages for the breach of any of the
provisions of this Agreement, the prevailing Party or Parties shall be entitled
to receive from the other Party or Parties reasonable attorneys’ fees to be
determined by the court in which the action is brought.

 

13.6 Termination and Surrender.

 

(a)If Desert Hawk fails to comply with the provisions of this Agreement and if
Desert Hawk fails to correct the default within 60 days (but only 30 days in the
case of a failure to make a required monetary payment) after written notice has
been given to Desert Hawk and the Leasehold Mortgagee by Lessors specifying with
reasonable particularity the nature of the default (or, if the default is
something other than a monetary payment obligation and cannot reasonably be
cured within 60 days, if Desert Hawk does not initiate and diligently pursue
steps to cure the default within said 60-day period), then upon the expiration
of the 30-day or 60-day period, as the case may be, all rights of Desert Hawk
under this Agreement shall terminate, except that Desert Hawk shall have the
rights provided in subparagraph (d) of this Section. Any default claimed with
respect to the payment of money may be cured by the deposit in escrow of the
amount in controversy (not including claimed consequential, special, exemplary
or punitive damages) and giving of notice of the deposit to Lessors, the amount
to remain in escrow until the controversy is resolved by decision of a court or
otherwise. If Desert Hawk by Notice to Lessors within said 30-day or 60-day
period disputes the existence of a default, then this Agreement shall not
terminate unless Desert Hawk does not correct the default within 30 or 60 days,
as the case may be, after the existence of a default has been determined by the
final and non-appealable decision of a court of competent jurisdiction or
otherwise (or if the default is something other than a monetary payment
obligation and cannot reasonably be cured within 60 days, if Desert Hawk does
not initiate and diligently pursue steps to cure the default within said 60-day
period).

 



17

 

 

(b)Subject to the right of Lessors to terminate this Agreement as provided in
the foregoing subparagraph (a), controversy between the Parties to this
Agreement shall not interrupt operations under this Agreement. In the event of
any controversy, Desert Hawk may continue operations under this Agreement and
shall make the payments provided for in this Agreement notwithstanding the
existence of the controversy. Upon the resolution of the controversy, such
payments or restitutions shall be made as required by the terms of the decision
of the court or otherwise.

 

(c)Desert Hawk may at any time after proper reclamation of all of the Leased
Premises affected by Desert Hawk’s operations (or that part of the Leased
Premises affected by Desert Hawk’s operations that it wishes to surrender, as
applicable) terminate this Agreement (as to all or any part of the Leased
Premises) by delivering to Lessors or by recording with the Tooele County
Recorder (with a copy to Lessors) a good and sufficient release of this
Agreement (or a partial release describing that portion of the Leased Premises
as to which this Agreement is released). Upon recording or mailing to Lessors
the release (or partial release), all rights, liabilities and obligations of
Desert Hawk under this Agreement (with respect to the portion of the Leased
Premises as to which this Agreement is terminated) shall terminate, except (1)
those liabilities and obligations (such as warranties, indemnifications, royalty
payments, auditing rights and reclamation responsibilities) that have accrued
prior to termination, and (2) unless Desert Hawk’s termination occurs on or
before July 1 of the year, Desert Hawk shall nonetheless be required to make the
BLM Maintenance Fees payment and filing as provided herein for the following
assessment year, as well as the related Tooele County recording for such
following assessment year.

 

(d)Prior to any termination of this Agreement by Desert Hawk, or upon any
termination of this Agreement by Lessors, in each case subject to the terms and
conditions of this Agreement, Desert Hawk shall have a reasonable period of time
(not to exceed one year) in which to enter onto and remove from the Leased
Premises all of its machinery, buildings, structures, facilities, equipment,
stockpiled ore (subject to the payment of royalties therefor as provided for in
this Agreement) and other property of every nature and description erected,
placed or situated thereon, except foundations of a permanent nature, supports,
track and pipe placed in shafts, drifts or openings in the Leased Premises so
long as such remaining structures are left in a condition that is safe, nontoxic
and in compliance with all applicable federal, state and local laws,
regulations, ordinances and codes governing reclamation of mined lands. In no
way shall the language of this paragraph be construed to mean that Lessors have
accepted as an appurtenance to the Leased Premises, or have allowed Desert Hawk
or its agents to leave on the Leased Premises, any structures, waste, shafts,
tunnels, excavations or equipment that were created or placed on the Leased
Premises or used in conjunction with Desert Hawk’s business or operations on the
Leased Premises, that have not been properly reclaimed and released from any
further reclamation obligations by the proper federal, state and local agencies
having authority to do so. At the conclusion of such reclamation, Desert Hawk
shall give Lessors written notice of such conclusion and Lessors shall
thereafter have 180 days in which to inspect the Leased Premises and any
property that remains on the Leased Premises. At that time Lessors shall
determine if they wish to accept title to such remaining property or equipment.
If Lessors do accept title to any remaining property or equipment then Desert
Hawk, or any other person entitled to do so, shall convey title to that property
or equipment through a properly acknowledged instrument of transfer. Remaining
property not accepted by and transferred to Lessors shall be removed at Desert
Hawk’s expense or reclaimed in accordance with all applicable federal, state and
local laws, regulations, ordinances and codes at Desert Hawk’s expense.

 



18

 

 

13.7 Notice of Default; Opportunity to Cure. As a precondition to exercising any
rights or remedies for any alleged default under this Agreement, Lessors shall
give written notice of the default to the Leasehold Mortgagee concurrently with
delivery of such notice to Desert Hawk, specifying in reasonable detail the
alleged default and the required remedy. In the event Lessors give any such
notice, the following provisions shall apply:

 

(a)The Leasehold Mortgagee shall have the same concurrent period of time after
receipt of the default notice as is given to Desert Hawk in Section 13.6(a) to
remedy or cause to be remedied the default plus, in each instance, (i) an
additional 10 days after the expiry of the cure period applicable to Desert Hawk
in the event of any monetary default (meaning any failure to pay when due any
rent, real property taxes, insurance premiums or other monetary obligation of
any kind under this Agreement), and (ii) an additional 30 days after the expiry
of the cure period applicable to Desert Hawk in the event of any other type of
default, provided that such 30-day period shall be extended for the time
reasonably required to complete such cure, including the time required for the
Leasehold Mortgagee to perfect its right to cure such default by obtaining
possession of the Leased Premises (including possession by a receiver) or by
instituting foreclosure proceedings, provided the Leasehold Mortgagee acts with
reasonable and continuous diligence. The Leasehold Mortgagee shall have the
absolute right to do any act or thing required to be performed by Desert Hawk
under this Agreement, and any such act or thing performed by the Leasehold
Mortgagee shall be as effective to prevent a termination under this Agreement
and/or a forfeiture of any rights under this Agreement as if done by Desert Hawk
itself.

 

(b)During any period of possession of the Leased Premises by the Leasehold
Mortgagee (or a receiver requested by the Leasehold Mortgagee) and/or during the
pendency of any foreclosure proceedings instituted by the Leasehold Mortgagee,
the Leasehold Mortgagee shall pay or cause to be paid the rent and all other
monetary charges payable by Desert Hawk that have accrued and are unpaid at the
commencement of such period and those that accrue thereafter during such period.
Following acquisition of Desert Hawk’s leasehold estate by the Leasehold
Mortgagee or its assignee or designee as a result of foreclosure or assignment
in lieu of foreclosure, or by a purchaser at a foreclosure sale, this Agreement
shall continue in full force and effect and the Leasehold Mortgagee or other
party acquiring title to the leasehold estate shall, to the extent not already
cured, as promptly as reasonably possible, commence the cure of all other
defaults hereunder and thereafter diligently process such cure to completion,
whereupon Lessors’ right to terminate this Agreement based upon such defaults
shall be deemed waived; provided, however, the Leasehold Mortgagee or other
party acquiring title to the leasehold estate shall not be required to cure
those non-monetary defaults which are not reasonably susceptible of being cured
or performed by such party (“Non-Curable Defaults”). Non-Curable Defaults shall
be deemed waived by Lessors upon completion of foreclosure proceedings or
acquisition of Desert Hawk’s interest in this Agreement by such party.

 



19

 

 



(c)Upon the sale or other transfer of the leasehold interest acquired pursuant
to foreclosure or assignment in lieu of foreclosure and the assumption by the
transferee of Desert Hawk’s obligations under this Agreement, the Leasehold
Mortgagee or other acquiring party shall have no further duties or obligations
hereunder.

 

(d)If this Agreement terminates as a result of any default, foreclosure or
assignment in lieu of foreclosure, or bankruptcy, insolvency or appointment of a
receiver in bankruptcy, Lessors shall give prompt written notice to the
Leasehold Mortgagee. Lessors shall, upon written request of the Leasehold
Mortgagee that is made within 30 days after notice to the Leasehold Mortgagee,
enter into a new lease of the Leased Premises with the Leasehold Mortgagee, or
its designee, within 30 days after the receipt of such request. Such new lease
shall be effective as of the date of the termination of this Agreement, and
shall be upon the same terms, covenants, conditions and agreements as contained
in this Agreement. Upon the execution of any such new lease, the Leasehold
Mortgagee shall (i) pay Lessors any amounts which are due Lessors from Desert
Hawk, (ii) pay Lessors any and all amounts which would have been due under this
Agreement (had this Agreement not been terminated) from the date of termination
to the date of the new lease, (iii) perform all other obligations of Desert Hawk
under the terms of this Agreement, to the extent performance is then due and is
susceptible of being cured and performed by the Leasehold Mortgagee; and (iv)
agree in writing to perform, or cause to be performed, all obligations which
have not been performed by Desert Hawk that would have accrued under this
Agreement up to the date of commencement of the new lease, except those
obligations, if any, which constitute Non-Curable Defaults. Any new lease
granted to the Leasehold Mortgagee shall enjoy the same priority as this
Agreement over any lien, encumbrance or other interest created by Lessors. The
provisions of this Section shall survive termination of this Agreement and shall
continue in effect thereafter and, from the effective date of termination to the
date of execution and delivery of such new lease, the Leasehold Mortgagee may
use and enjoy the Leased Premises without hindrance by Lessors or any person
claiming by, through or under Lessors, provided that all of the conditions for a
new lease as set forth in this Section are satisfied.

 



20

 

 

13.8 Force Majeure. Except for the obligation to make payments when due
hereunder, the obligations of a Party shall be suspended to the extent and for
the period that such Party’s performance under this Agreement is prevented by
any cause, whether foreseeable or unforeseeable, beyond its reasonable control,
including labor disputes (however arising and whether or not employee demands
are reasonable or within the power of the Party to grant); acts of God; laws,
regulations, orders, proclamations, instructions or requests of any government
or governmental entity; judgments or orders of any court; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of federal, state, or local environmental standards; acts
of war or conditions arising out of or attributable to war, whether declared or
undeclared; riot, civil strife, insurrection, rebellion or terrorism; and fire,
explosion, earthquake, storm, flood, sink holes, drought or other adverse
weather condition, but not inability to meet financial commitments, lack of a
market for Products, inability to obtain or delays in obtaining financing, and
inability to obtain or delays in obtaining necessary governmental approvals or
permits. The affected Party shall promptly give written notice to the other
Parties of the suspension of performance, stating therein the commencement date
of the suspension, the nature of the suspension, the reasons therefor, and the
expected duration thereof. If, but only if, such notice is given, the time for
discharging the affected Party’s obligations with respect to the prevented
performance shall be extended for the period of force majeure, but the affected
Party shall be obligated to use commercially reasonable efforts to eliminate
such circumstances as quickly as possible.

 

13.9 Governing Law, Jurisdiction and Venue. This Agreement shall be construed,
interpreted and governed by the laws of the State of Utah (where the Leased
Premises are located) without regard for choice of laws or conflict of laws
principles that would require or permit the application of the laws of any other
jurisdiction. Each of the Parties, on behalf of themselves and their successors,
irrevocably consents to the exclusive jurisdiction of the courts of the state of
Utah or the federal district court for the District of Utah, as may be
applicable, in respect of any disputes arising hereunder, with venue to be in
Salt Lake County, Utah.

 

13.10 Further Assurances; No Merger. Each of the Parties agrees to take from
time to time such actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purpose of this Agreement. If this Agreement and the fee estate in the Leased
Premises are ever commonly held, then they shall remain separate and distinct
estates and shall not merge without consent by the Leasehold Mortgagee.

 

13.11 Exhibits. All Exhibits attached to this Agreement shall be deemed part of
this Agreement and incorporated herein, where applicable, as if fully set forth
herein.

 

13.12 Entire Agreement and Successors and Assigns. This Agreement contains the
entire understanding of the Parties and supersedes all prior agreements and
understandings among the Parties relating to the subject matter hereof,
including the Original Agreement and the Amended Agreement. This Agreement shall
be binding upon and inure to the benefit of the respective successors and
permitted assigns of the Parties. In the event of any conflict between this
Agreement and any Exhibit attached hereto, the terms of this Agreement shall be
controlling.

 

13.13 Execution. This Agreement may be executed by the Parties in counterparts,
which taken together shall constitute a single and complete document. This
Agreement, once executed, may be delivered by facsimile, email (PDF) or other
electronic means, and in such event shall be deemed the equivalent of an
agreement with original signatures.

 



21

 

 

13.14 Severability. If any provision of this Agreement is for any reason and to
any extent determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement will be interpreted so as best to
reasonably effect the intent of the Parties. The Parties agree to use their best
efforts to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision which is mutually agreeable so as to achieve, to
the greatest extent possible, the economic, business and other purposes of the
void or unenforceable provision.

 

13.15 Assignment. Desert Hawk may not assign, sublease or otherwise transfer its
interest in this Agreement without Clifton’s prior written consent (as to that
portion of the Leased Premises owned by Clifton) and Woodman’s prior written
consent (as to that portion of the Leased Premises owned by Woodman) in each
instance, which consents shall not be unreasonably withheld. This paragraph
shall not prevent Desert Hawk from, without Lessors’ consent, mortgaging or
otherwise pledging this Agreement for financing purposes in accordance with
Section 4.3(g) to the Leasehold Mortgagee. The Leasehold Mortgagee (and anyone
whose title derives directly or indirectly from the Leasehold Mortgagee,
including a purchaser at any foreclosure sale held under a leasehold mortgage)
may, without Lessors’ consent, hold a foreclosure sale, take title to Desert
Hawk’s interest under this Agreement, and transfer or assign Desert Hawk’s
interest under this Agreement to an entity that has the financial capacity to
perform Desert Hawk’s obligations under this Agreement, either in its own name
or through a nominee; provided, however, that any transfer or assignment of this
Agreement by any party that is not the Leasehold Mortgagee or an affiliate of
the Leasehold Mortgagee shall be subject to the first sentence of this Section
13.15. No assignment, sublease or transfer shall be effective against Lessors
until Lessors receive written notice of the transfer in accordance with Section
13.1.

 

13.16 Recording. This Agreement shall not be recorded, but the Notice of
Agreement shall be recorded with the Tooele County Recorder by Desert Hawk at
its expense immediately after the Closing Date, and a copy of the as-recorded
Notice of Agreement shall be delivered to Lessors immediately after such
recording. In the event of any inconsistency between the terms and provisions of
this Agreement and those contained in the Notice of Agreement, the terms and
provisions of this Agreement shall control. The execution and recording of the
Notice of Agreement shall not limit, increase or in any manner affect any of the
terms of this Agreement, or any rights, interests or obligations of the Parties.
Lessors hereby consent to the recordation of the interest of the Leasehold
Mortgagee or permitted assignee of Desert Hawk’s interest in this Agreement.

 

13.17 Priority of Mortgages. Any mortgage on the Leased Premises entered into by
Lessors after the Closing Date (a “Lessor Mortgage”) shall be subject and
subordinate to this Agreement. Lessors shall not enter into any Lessor Mortgage
that violates the preceding sentence. Desert Hawk shall not subordinate this
Agreement to any Lessor Mortgage without consent by the Leasehold Mortgagee.

 

13.18 Estoppel Certificates. Lessors shall, upon reasonable request by Desert
Hawk and provided that Desert Hawk is not in breach of any provision of this
Agreement, certify in writing that this Agreement is in full force and effect,
whether this Agreement has been amended, that to Lessors’ knowledge Desert Hawk
is not in default under this Agreement, and the date through which Desert Hawk’s
financial obligations hereunder have been paid. Such requests by Desert Hawk
shall be made only at reasonable intervals of time.

 

13.19 Elimination of Leasehold Mortgagee Provisions. Notwithstanding any other
provision of this Agreement, at such time as the mortgage held at the Closing
Date by the Leasehold Mortgagee (or its documented successor in interest) has
been fully satisfied, all provisions of this Agreement concerning the Leasehold
Mortgagee shall automatically become inapplicable and ineffective.

 

13.20 Effect of Agreement. This Agreement shall supersede the Amended Agreement
from and after the Closing Date.

 

[Remainder of page left intentionally blank]

 

22

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below, but effective as of the date first set forth above.

 

 Clifton:

 

  Clifton Mining Company, a Utah corporation         By /s/ Kenneth Friedman    
Kenneth Friedman, President         Date 7 February 2019

 

 Woodman:

 

  The Woodman Mining Company, a Utah corporation         By /s/ Keith Moeller  
  Keith Moeller, Vice President         Date 7 February 2019

 

 Desert Hawk:

 

  Desert Hawk Gold Corp., a Nevada corporation         By /s/ Howard Crosby    
Howard Crosby, Executive Chairman         Date February 6, 2019

 

23

 

 

EXHIBIT A

IMM ROYALTY PROPERTY

 

The following 82 unpatented mining claims located within Sections 7, 17, 18, 19,
20, 29, 30 and 31, T8S, R17W, and Sections 1, 12, 13 and 24, T8S, R18W, SLM,
Tooele County, Utah:

 

Claim Name  BLM Serial Number      Centennial Fraction  UMC317838 Clifton #7 
UMC317850 Clifton #20  UMC317863 Glenda #1  UMC317840 Glenda #2  UMC317841
Glenda #3  UMC317842 Glenda #4  UMC317843 Glenda #5  UMC317844 Glenda #6 
UMC317845 IP #6  UMC317901 IP #7A  UMC317903 IP #8  UMC317904 IP #9  UMC317905
IP #10  UMC317906 IP #11  UMC317907 IP #12  UMC317908 IP #13  UMC317909 IP #14A 
UMC317911 IP #14B  UMC317912 IP #15  UMC317913 IP #15B  UMC317914 IP #18 
UMC317915 IP #19  UMC317916 IP #20  UMC317917 IP #20A  UMC317918 IP #21 
UMC317919 IP #22  UMC317920 IP #22A  UMC317921 IP #23  UMC317922 IP #24 
UMC317923 IP #25  UMC317924 IP #26  UMC317925 IP #27  UMC317926 IP #28 
UMC317927 IP #29  UMC317928 IP #30  UMC317929 IP #31  UMC317930 IP #32 
UMC317931 IP #33  UMC317932 IP #34  UMC317933 IP #35  UMC317934

 



24

 

 

Claim Name  BLM Serial Number      IP #39  UMC317936 IP #40  UMC317937 IP #41 
UMC317938 IP #43  UMC317940 IP #45  UMC317942 IP #47A  UMC317945 IP #53 
UMC317948 IP #54  UMC317949 Pearl #5  UMC317954 Pearl #177  UMC317977 Pearl
#178  UMC317978 Pearl #209  UMC317999 Pearl #211  UMC318001 Pearl #222 
UMC318009 Pearl #222A  UMC318010 Pearl #268  UMC318033 Pearl #269  UMC318034
Pearl #270  UMC318035 Pearl #275  UMC318036 Pearl #276  UMC318037 Pearl #294 
UMC318048 Pearl #295  UMC318049 Pearl #296  UMC318050 Pearl #301  UMC318051
Pearl #302  UMC318052 Pearl #333  UMC318065 Pearl #333A  UMC318066 Pearl #334 
UMC318067 Pearl #334A  UMC318068 Pearl #335  UMC318069 Pearl #353  UMC318075
Pearl #354  UMC318076 Pearl #355  UMC318077 Pearl #356  UMC318078 Pearl #357 
UMC318079 Pearl #365  UMC318080 Pearl #366  UMC318081 Pearl #367  UMC318082
Pearl #438A  UMC318104 Tower #1  UMC317846 Tower #2  UMC317847

 

[End]

 

25

 

 

EXHIBIT B

DUMONT ROYALTY PROPERTY

 

Patented Mining Claims (4)

 

The following four patented mining claims located within Section 35, T7S, R18W,
and Section 2, T8S, R18W, SLM, Tooele County, Utah:

 

Claim Name 

Lot or Mineral

Survey Number

     Cane Springs  Lot 50 Cane Springs No. 2  MS 4387 Imperial  MS 4388 Newton
Albert  Lot 51A

 

Patented Millsite Claim (1)

 

The following patented millsite claim located within Sections 35 and 36, T7S,
R18W, and Sections 1 and 2, T8S, R18W, SLM, Tooele County, Utah:

 

Claim Name  Lot Number      Newton Albert  Lot 51B

 

Unpatented Mining Claims (21)

 

The following 21 unpatented mining claims located within Sections 17, 18, 19 and
20, T8S, R17W, SLM, Tooele County, Utah:

 

Claim Name  BLM Serial Number      IP #14A  UMC317911 IP #18  UMC317915 IP #19 
UMC317916 IP #20  UMC317917 IP #20A  UMC317918 IP #21  UMC317919 IP #22 
UMC317920 IP #22A  UMC317921 IP #23  UMC317922 IP #32  UMC317931 IP #33 
UMC317932 IP #34  UMC317933 IP #35  UMC317934 IP #53  UMC317948 IP #54 
UMC317949 Pearl #268  UMC318033 Pearl #269  UMC318034 Pearl #270  UMC318035
Pearl #294  UMC318048 Pearl #295  UMC318049 Pearl #296  UMC318050

 

State Mineral Lease (1)

 

That portion (and only that portion) of Utah State Lease for Metalliferous
Minerals number ML 53279-OBA (dated May 1, 2016) covering the 532.77 acres of
state-owned land in Section 2, T8S, R18W, SLM, Tooele County, Utah (previously
ML 47181 dated August 14, 1992).

 

[End]

 

26

 

 

EXHIBIT C

LEASED PREMISES

 

Patented Mining Claims (10)

 

The indicated portions of the following 10 patented mining claims located within
Sections 18, 19 and 30, T8S, R17W, and Sections 24 and 25, T8S, R18W, SLM,
Tooele County, Utah:

 

Claim Name  Lot or Mineral
Survey Number  Portion Atlantis  Lot 44  Surface estate only Columbia  Lot 43 
Surface estate only Elephant  Lot 65  Surface estate only, and only that part of
the claim inside the black-dashed area on the map attached hereto as Exhibit C-1
Fleet Wing  Lot 42  Surface estate only Iron  Lot 46  Surface estate only
Juniper  Lot 57  Surface estate only Neptune  Lot 40  Surface estate only, and
only that part of the claim inside the black-dashed area on the map attached
hereto as Exhibit C-1 New Baltimore  MS 4389  All Paymaster No. 2  Lot 55 
Surface estate only Sunshine  Lot 67  Surface estate only, and only that part of
the claim inside the black-dashed area on the map attached hereto as Exhibit C-1

 

Unpatented Mining Claims (66)

 

The indicated portions of the following 66 unpatented mining claims located
within Sections 17, 18, 19, 20, 25 and 30, T8S, R17W, and Section 25, T8S, R18W,
SLM, Tooele County, Utah:

 

Claim Name  BLM Serial No.  Portion Clifton #7  UMC317850  Surface estate only,
and only that part of the claim inside the black-dashed area on the map attached
hereto as Exhibit C-1 Clifton #8  UMC317851  Surface estate only, and only that
part of the claim inside the black-dashed area on the map attached hereto as
Exhibit C-1 Clifton #10  UMC317853  Surface estate only Clifton #11  UMC317854 
Surface estate only Clifton #15  UMC317858  Surface estate only, and only that
part of the claim inside the black-dashed area on the map attached hereto as
Exhibit C-1 Clifton #17  UMC317860  Surface estate only, and only that part of
the claim inside the black-dashed area on the map attached hereto as Exhibit C-1
Clifton #18  UMC317861  Surface estate only, and only that part of the claim
inside the black-dashed area on the map attached hereto as Exhibit C-1 IP 6 
UMC317901  Surface estate only, and only that part of the claim inside the
black-dashed area on the map attached hereto as Exhibit C-1 IP 14  UMC369142 
All IP 14A  UMC317911  Surface estate only IP 15  UMC317913  Surface estate only
IP 18  UMC317915  All

 



27

 

 

Claim Name  BLM Serial No.  Portion IP 19  UMC317916  Surface estate only IP 20 
UMC317917  All IP 20A  UMC317918  All IP 21  UMC317919  Surface estate only IP
22  UMC317920  All IP 22A  UMC317921  All IP 23  UMC317922  All IP 24 
UMC317923  All IP 25  UMC317924  All IP 26  UMC317925  All IP 27  UMC317926  All
IP 29  UMC317928  All IP 30  UMC317929  All IP 31  UMC317930  All IP 32 
UMC317931  All IP 33  UMC317932  All IP 34  UMC317933  All IP 35  UMC317934  All
IP 50  UMC369143  All IP 51  UMC369144  All IP 53  UMC317948  Surface estate
only IP 54  UMC317949  All Pearl 215  UMC369187  All Pearl 216  UMC369188  All
Pearl 218  UMC369189  All Pearl 219  UMC369190  All Pearl 220  UMC369191  All
Pearl 222  UMC318009  All Pearl 222A  UMC318010  All Pearl 241  UMC369203  All
Pearl 242  UMC369204  All Pearl 243  UMC369205  All Pearl 244  UMC369206  All
Pearl 245  UMC369207  All Pearl 246  UMC369208  All Pearl 266  UMC371747  All
Pearl 267  UMC371748  All Pearl 268  UMC318033  All Pearl 269  UMC318034  All
Pearl 270  UMC318035  All Pearl 275  UMC318036  All Pearl 276  UMC318037  All
Pearl 292  UMC369217  All Pearl 293  UMC369218  All Pearl 294  UMC318048  All
Pearl 295  UMC318049  All Pearl 296  UMC318050  All Pearl 322A  UMC369222 
Surface estate only Pearl 325  UMC371749  Surface estate only Pearl 325A 
UMC369225  All Pearl 354  UMC318076  Surface estate only Pearl 355  UMC318077 
Surface estate only Pearl 356  UMC318078  Surface estate only Pearl 357 
UMC318079  Surface estate only

 

28

 

 

EXHIBIT C-1

 

[ex10-3img_001.jpg]

 

29

 

 

EXHIBIT D

POTENTIAL ENCUMBRANCES

 

In accordance with Section 4.2(a), and without conceding the existence, validity
or applicability of such liens and encumbrances, the Parties acknowledge that
the following liens and encumbrances (collectively, the “Potential
Encumbrances”) may exist with respect to some or all of the Leased Premises:

 

1. Rights and interests of International Minerals and Metals, Inc. and/or Inter
Alia Holding Company (as to item (b) only) under and pursuant to (a) the
Mortgage Agreement dated March 17, 1983 between American Consolidated Mining
Corporation and International Minerals and Metals, Inc. recorded in Book 209 at
Page 705 of the Tooele County records; (b) Mortgage Agreement dated June 24,
1986 between American Consolidated Mining Company, International Minerals &
Metals, Inc., Inter Alia Holding Company and RIHT Capital Corporation, recorded
in Book 244 at Page 352 of the Tooele County records; and (c) Confirmation of
Mortgage Agreements and Grant of Additional Mortgage dated October 18, 1995 from
American Consolidated Mining Company and Clifton Mining Company in favor of
International Minerals and Metals, Inc., recorded in Book 406 at Page 752 of the
Tooele County records.

 

[End]

 

30

 

 

EXHIBIT E

REGISTRATION AGREEMENT

 

31

 

 

EXHIBIT F

ROYALTY

 

In furtherance to Section 6.5, the following provisions shall apply to the
Royalty during the period, if any, that the Royalty is payable by Desert Hawk:

 

The Royalty is characterized by payments that are a fixed percentage of the net
revenue, after certain deductions, received from the sale of Products to a
smelter, refinery or other purchaser. More specifically, it is the amount of
money that the smelter, refinery or other purchaser pays Desert Hawk for the
Products, with deductions for (but only for) the costs or penalties imposed by
the smelter or refinery. For the avoidance of doubt, there shall be no deduction
of mining costs, ore transportation costs, ore processing costs, or any other
mining or processing cost.

 

Should the Products be sold to an Affiliate of Desert Hawk rather than to an
independent third party, they shall be deemed sold by Desert Hawk at the time of
delivery to the Affiliate, and the Royalty shall mean an amount equal to that
which would have been received by Desert Hawk from a bona fide third party
purchaser in an arm’s length transaction for an identical product. Similarly, if
the smelting or refining is done by an Affiliate of Desert Hawk, any smelting
and refining deductions shall be an amount equal to that which would have been
charged to a bona fide third party seller in an arm’s length transaction for an
identical product.

 

Payments of the Royalty shall be made to Clifton (on behalf of Lessors)
immediately upon Desert Hawk’s receipt of revenues for the Products sold.
Whenever possible, Desert Hawk shall cause the smelter, refiner or other
purchaser to issue the Royalty payment directly to Clifton at the same time as
the balance of revenues is issued to Desert Hawk. If that arrangement is not
possible, Desert Hawk shall tender the Royalty payment to Clifton prior to any
other use of the sale proceeds by Desert Hawk and in any event by no later than
ten (10) business days after Desert Hawk receives payment from the smelter,
refiner or other purchaser. All Royalty payments to Clifton (whether from the
smelter, refiner or other purchaser or from Desert Hawk) shall be accompanied by
written documentation showing the amount of production, the sale date, the sale
price and the calculation of Clifton’s Royalty payment, as well as such other
information and documentation as Clifton may reasonably request from time to
time.

 

All Royalty payments shall be tendered to Clifton or its assign in accordance
with Section 13.1 (excluding required copies as provided in said Section 13.1).

 

Desert Hawk shall at all times production is occurring upon the Leased Premises
accurately weigh, measure and sample, in accordance with customary industry
practices for metal mines, all Products to the end that accurate and complete
records and reports are made and retained to ascertain the quantity of ores and
minerals recovered and removed from the Leased Premises.

 

For the duration of this Agreement and for a period of at least three years
thereafter, Desert Hawk shall keep, at a location within the United States,
accurate records of data necessary for the computation of the Royalty. Clifton
or its designated representatives, upon notice in writing to Desert Hawk and at
Clifton’s expense, shall have the right to audit Desert Hawk’s accounts and
records relating to the payment of the Royalty from time to time but no more
often than every six months. All audits shall be conducted by Clifton at the
office of Desert Hawk where the relevant books and records are maintained and
such audit shall be conducted during normal business hours.

 

Clifton may, at times reasonably convenient to Desert Hawk at reasonable
intervals and at Clifton’s expense, have a representative present at any stage
when Products are mined, handled, commingled, stored, treated, weighed, sampled,
assayed or otherwise processed, and shall upon request be furnished with a
representative part of any sample taken.

 

The right to receive the Royalty from Desert Hawk and its permitted successors
as and when due is and shall be deemed to be a covenant which runs with the
Leased Premises irrespective of any change in ownership or control thereof.
Clifton’s right to receive Royalty payments from Desert Hawk shall not be deemed
to constitute Clifton or Woodman the partner, agent or legal representative of
Desert Hawk and shall not cause Clifton or Woodman to be responsible for any
debt, liability or obligation of Desert Hawk.

 

[End]

 

32

 

 

EXHIBIT G

NOTICE OF AGREEMENT

 

AFTER RECORDING, PLEASE RETURN TO:

Desert Hawk Gold Corp.

1290 Holcomb Avenue

Reno, NV 89502

 

Notice of Partial Lease Termination

and Amended Agreement



 

NOTICE IS HEREBY GIVEN by Clifton Mining Company, a Utah corporation whose
address is 705 East 50 South, American Fork, Utah 84003 (“Clifton”), The Woodman
Mining Company, a Utah corporation whose address is 705 East 50 South, American
Fork, Utah 84003 (together with Clifton, the “Lessors”), and Desert Hawk Gold
Corp., a Nevada corporation whose address is 1290 Holcomb Avenue, Reno, Nevada
89502 (“Lessee”), that:

 

1. Lessors and Lessee (collectively, the “Parties”) entered into a Mining
Venture Agreement dated as of July 24, 2009 (the “Original Agreement”), a
memorandum of which was recorded on August 11, 2009 as entry number 330699 in
the records of the Tooele County Recorder, in which Lessors granted to Lessee
exclusive possession of certain patented and unpatented mining claims for
exploration, development and mining purposes, and the right to occupy, explore,
develop and mine such mining claims for minerals.

 

2. The Parties subsequently entered into an Amended and Restated Lease and
Sublease Agreement dated as of July 24, 2009 (the “Amended Agreement”), a
memorandum of which was recorded on June 14, 2010 as entry number 342985 in the
records of the Tooele County Recorder, in which Lessors leased to Lessee certain
patented and unpatented mining claims and subleased to Lessee certain Utah state
mineral leases, for purposes of mineral exploration, development and mining. The
Amended Agreement superseded and replaced the Original Agreement in its
entirety.

 

3. On September 9, 2013, Lessee surrendered and relinquished from the Amended
Agreement certain mining claims and mineral leases, by virtue of a Notice of
Partial Lease Termination recorded on September 25, 2013 as entry number 389821
in the records of the Tooele County Recorder.

 

4. The Parties have entered into a Second Amended and Restated Lease Agreement
dated February 7, 2019 (the “Agreement”). The Agreement (a) terminates the
Amended Agreement as to certain of the mining claims and all of the mineral
leases that were initially covered by the Amended Agreement, (b) supersedes and
replaces the Amended Agreement as to the remaining mining claims that were
initially covered by the Amended Agreement, and (c) amends, restates and
replaces the Amended Agreement in its entirety with the Agreement, as set forth
in the Agreement.

 

5. The Agreement concerns the real property in Tooele County, Utah described in
Exhibit 1 attached hereto and incorporated herein, which property is referred to
in the Agreement and herein as the “Leased Premises.” Under the terms of the
Agreement, Lessors have granted to Lessee the right to explore, develop and mine
the Leased Premises. Lessors are entitled under the Agreement to receive certain
compensation from Lessee and to receive, under certain conditions, a royalty on
the production and sale by Lessee of any minerals from the Leased Premises.
Lessee is solely obligated under the Agreement to pay certain third-party
royalties on the production and sale of any minerals from certain parts of the
Leased Premises and to comply with certain agreements pertaining to such
third-party royalties.

 



33

 

 

6. The term of the Agreement is for a period of 20 years from and after February
7, 2019 and for so long thereafter as the Leased Premises are being actively
used by Lessee for commercial mining purposes, unless sooner terminated by the
Parties as provided in the Agreement.

 

7. Lessee has surrendered and relinquished to Lessors, and does hereby surrender
and relinquish of record to Lessors, all of the patented mining claims,
unpatented mining claims, unpatented millsite claims and state mineral leases
that were subject to the Original Agreement and to the Amended Agreement, except
for the Leased Premises (the “Relinquished Properties”). Lessee no longer has
any right, title or interest of any kind in or to any of the Relinquished
Properties or any minerals or mineral products produced therefrom.

 

8. The Agreement allows Lessee to assign, sublease or otherwise transfer its
interest in the Agreement only upon Lessors’ prior written consent, which
consent cannot be unreasonably withheld, except that Lessee may, without
Lessors’ consent, mortgage or otherwise pledge its interest in the Agreement to
certain mortgagees for financing purposes in accordance with the terms of the
Agreement. No assignment, sublease or transfer shall be effective against
Lessors until Lessors receive written notice of the transfer in accordance with
the terms of the Agreement.

 

9. This document is meant to give record notice of the Agreement and of Lessee’s
relinquishment of all rights, title and interests in and to the Relinquished
Properties, and to that end the Agreement is incorporated herein by reference
and made a part hereof. Copies of the Agreement are in the possession of the
Parties at the addresses given in the first paragraph of this document. The
execution and recording of this document shall not limit, increase or in any
manner affect any of the terms of the Agreement, or the rights, interests or
obligations of the Parties thereunder. In the event of any conflict between the
terms of the Agreement and the terms of this document, the terms of the
Agreement shall control.

 

10. This document may be executed in counterparts and all counterparts taken
together shall be deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this document, as contemplated in
Section 13.15 of the Agreement, on the dates set forth in the acknowledgements
below but effective as of the date of the Agreement.

 

[Signature page follows]

 

34

 

 



  Lessors:       Clifton Mining Company, a Utah   corporation       By
             Name     Title         The Woodman Mining Company, a   Utah
corporation       By     Name     Title         Lessee:       Desert Hawk Gold
Corp., a Nevada   corporation       By     Name     Title  

  



STATE OF UTAH )   : ss. COUNTY OF__________________________ )

 

On this ______ day of ________________, 2019, personally appeared before me, a
Notary Public, ______________________________, the __________________ of Clifton
Mining Company, a Utah corporation, who acknowledged that he or she executed the
above instrument on behalf of said corporation.

 



[seal]     NOTARY PUBLIC, residing in    

 

35

 

 



STATE OF UTAH )   : ss. COUNTY OF__________________________ )

  

On this ______ day of _______________, 2019, personally appeared before me, a
Notary Public, ______________________________, the __________________ of The
Woodman Mining Company, a Utah corporation, who acknowledged that he or she
executed the above instrument on behalf of said corporation.

 

[seal]     NOTARY PUBLIC, residing in    

 



STATE OF )   : ss. COUNTY OF_________________________ )

 

On this ______ day of _________________, 2019, personally appeared before me, a
Notary Public, ______________________________, the __________________ of Desert
Hawk Gold Corp., a Nevada corporation, who acknowledged that he or she executed
the above instrument on behalf of said corporation.

 

[seal]     NOTARY PUBLIC, residing in    

 



My commission expires:      

  

36

 

 



Exhibit 1

 

Leased Premises

 

Patented Mining Claims (10)

 

The indicated portions of the following 10 patented mining claims located within
Sections 18, 19 and 30, T8S, R17W, and Sections 24 and 25, T8S, R18W, SLM,
Tooele County, Utah:

 

Claim Name  

Lot or Mineral

Survey Number

  Portion Atlantis   Lot 44   Surface estate only Columbia   Lot 43   Surface
estate only Elephant   Lot 65   Surface estate only, and only that part of the
claim inside the black-dashed area on the map attached hereto as Exhibit 1-A
Fleet Wing   Lot 42   Surface estate only Iron   Lot 46   Surface estate only
Juniper   Lot 57   Surface estate only Neptune   Lot 40   Surface estate only,
and only that part of the claim inside the black-dashed area on the map attached
hereto as Exhibit 1-A New Baltimore   MS 4389   All Paymaster No. 2   Lot 55  
Surface estate only Sunshine   Lot 67   Surface estate only, and only that part
of the claim inside the black-dashed area on the map attached hereto as Exhibit
1-A

 



Unpatented Mining Claims (66)

 

The indicated portions of the following 66 unpatented mining claims located
within Sections 17, 18, 19, 20, 25 and 30, T8S, R17W, and Section 25, T8S, R18W,
SLM, Tooele County, Utah:

 

Claim Name   BLM Serial No.   Portion Clifton #7   UMC317850   Surface estate
only, and only that part of the claim inside the black-dashed area on the map
attached hereto as Exhibit 1-A Clifton #8   UMC317851   Surface estate only, and
only that part of the claim inside the black-dashed area on the map attached
hereto as Exhibit 1-A Clifton #10   UMC317853   Surface estate only Clifton #11
  UMC317854   Surface estate only Clifton #15   UMC317858   Surface estate only,
and only that part of the claim inside the black-dashed area on the map attached
hereto as Exhibit 1-A Clifton #17   UMC317860   Surface estate only, and only
that part of the claim inside the black-dashed area on the map attached hereto
as Exhibit 1-A Clifton #18   UMC317861   Surface estate only, and only that part
of the claim inside the black-dashed area on the map attached hereto as Exhibit
1-A IP 6   UMC317901   Surface estate only, and only that part of the claim
inside the black-dashed area on the map attached hereto as Exhibit 1-A IP 14  
UMC369142   All IP 14A   UMC317911   Surface estate only

 



37

 

 

Claim Name   BLM Serial No.   Portion IP 15   UMC317913   Surface estate only IP
18   UMC317915   All IP 19   UMC317916   Surface estate only IP 20   UMC317917  
All IP 20A   UMC317918   All IP 21   UMC317919   Surface estate only IP 22  
UMC317920   All IP 22A   UMC317921   All IP 23   UMC317922   All IP 24  
UMC317923   All IP 25   UMC317924   All IP 26   UMC317925   All IP 27  
UMC317926   All IP 29   UMC317928   All IP 30   UMC317929   All IP 31  
UMC317930   All IP 32   UMC317931   All IP 33   UMC317932   All IP 34  
UMC317933   All IP 35   UMC317934   All IP 50   UMC369143   All IP 51  
UMC369144   All IP 53   UMC317948   Surface estate only IP 54   UMC317949   All
Pearl 215   UMC369187   All Pearl 216   UMC369188   All Pearl 218   UMC369189  
All Pearl 219   UMC369190   All Pearl 220   UMC369191   All Pearl 222  
UMC318009   All Pearl 222A   UMC318010   All Pearl 241   UMC369203   All Pearl
242   UMC369204   All Pearl 243   UMC369205   All Pearl 244   UMC369206   All
Pearl 245   UMC369207   All Pearl 246   UMC369208   All Pearl 266   UMC371747  
All Pearl 267   UMC371748   All Pearl 268   UMC318033   All Pearl 269  
UMC318034   All Pearl 270   UMC318035   All Pearl 275   UMC318036   All Pearl
276   UMC318037   All Pearl 292   UMC369217   All Pearl 293   UMC369218   All
Pearl 294   UMC318048   All Pearl 295   UMC318049   All Pearl 296   UMC318050  
All Pearl 322A   UMC369222   Surface estate only Pearl 325   UMC371749   Surface
estate only Pearl 325A   UMC369225   All Pearl 354   UMC318076   Surface estate
only Pearl 355   UMC318077   Surface estate only Pearl 356   UMC318078   Surface
estate only Pearl 357   UMC318079   Surface estate only

 

38

 

 

EXHIBIT 1-A

 

 [ex10-3img_002.jpg]

 



39

 

 

EXHIBIT H

NON-COMPETE AREA

 



[ex10-3img_003.jpg]

 

40



 

 